Exhibit 10.4
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

ADDENDUM TO THE NIAGEN(TM) SUPPLY AGREEMENT BETWEEN
5LINX ENTERPRISES, INC. AND CHROMADEX, INC.


This Addendum (the “Addendum”) dated June 26, 2014 (“Addendum Effective Date”),
is attached to and forms part of the NIAGEN SUPPLY AGREEMENT (the “Agreement”)
dated January 3, 2014 made by and between ChromaDex, Inc., a California
corporation, having a principal place of business at 10005 Muirlands Blvd, Suite
G, Irvine, CA 92618 (“Seller”) and 5Linx Enterprises, Inc., a Delaware
Corporation with principal offices located at 275 Kenneth Drive, Rochester, NY
14623 (“Buyer”).  To the extent that any of the terms or conditions contained in
this Addendum may contradict or conflict with any of the terms or conditions of
the Agreement, it is expressly understood and agreed that the terms of this
Addendum shall take precedence and supersede the Agreement.


RECITALS


WHEREAS, the parties desire to amend the Agreement as provided herein;


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.           Exclusivity.   Buyer shall be granted exclusivity in the Territory
(as defined in the Agreement) for Energy Shots industry wide until August 31,
2015.  “Energy Shots” are herein defined as dietary supplements sold in a single
serving asserting structure/function claims relating to energy.


2.           Price for Exclusivity.  As payment for Exclusivity in the Territory
for Energy Shots, from Addendum Effective Date through August 31, 2015, Buyer
agrees to take or pay two million dollars ($2,000,000) of the six million
dollars ($6,000,000) required to be purchased in Year 2 under the Agreement.


3.
All other terms and conditions of the NIAGEN SUPPLY AGREEMENT remain the same.



4.           This Addendum may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Facsimile, Portable Document Format (PDF) or
photocopied signatures of the Parties will have the same legal validity as
original signatures.


IN WITNESS WHEREOF, the parties have executed this Addendum by their duly
authorized representatives for good and valuable consideration.
 
CHROMADEX, INC.  
 
By: /s/ Troy Rhonemus  
Name: Troy Rhonemus   
Title: COO   
Date: 6/26/2014
 
ELYSIUM HEALTH, INC.
 
By: /s/ William Faucette, Jr.
Name: William Faucette, Jr.
Title: VP North American Sales
Date: 6/16/2016